Worden, J.
Suit by Slonaker, the holder, against Anthony, as endorser of a promissory note. Judgment for the plaintiff.
The note was made hy one Taylor to Bartlett, and hy the latter indorsed to Jones, who endorsed it to the defendant, hy whom it was endorsed to the plaintiff.
Slonaker first sued Taylor, the maker, who successfully set up the defence tl|at the note was given in part consideration for a piece of land, and that Bartlett, the payee, had neither conveyed nor offered to convey the land according to the terms of his agreement. It is averred in the complaint herein that Anthony was duly notified of the suit against Taylor, and the defence set up by him.
A demurrer was filed to the complaint, which was overruled. This is complained of as an error. There was no exception taken to the ruling in’ this respect, and besides that, the complaint, in our opinion, is clearly good.
The defendant filed an answer, and an amended answer of several paragraphs. A paragraph of the amended answer was stricken out on motion. This paragraph merely denied that Anthony had notice of the suit against Taylor. This was rightly stricken out, as the matter was embraced in the general denial which was in.
A demurrer was rightly sustained to several other paragraphs of the answer. It is unnecessary to set these para*274graphs out at length. They all proceed on the theory that it was the duty of Slonaker, he knowing the consideration for which the note was given, to see that Bartlett made or offered to make a conveyance of the land. This was a matter about which Slonaker was under no obligation to trouble himself. He had a right to sue the maker on the note, and if a legal defence was successfully set up, his right of action against his endorser was perfect.
David Nation and C. M. Anthony, for the appellant.
Walter March and C. W. Moore, for the appellee..
It is also insisted that error was committed in trying the cause without an issue. It is claimed that the fifth paragraph of the original answer was not replied to. The counsel are utterly mistaken as to the condition of the record. The paragraph in question is replied to by denial of the matters therein alleged.
What we have said disposes of all the points relied upon for a reversal. There is no error in the record, at least none of which the appellant can conrplain.
Per Curiam.
The judgment is affirmed, with costs and six per cent, damages.